19-23649-rdd         Doc 1181       Filed 05/26/20 Entered 05/26/20 11:30:03                   Main Document
                                                Pg 1 of 10


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK

In re:                                                   Chapter 11

PURDUE PHARMA L.P., et al.,                              Case No. 19-23649 (RDD)

                 Debtors.1                               (Jointly Administered)


          SECOND AMENDED VERIFIED STATEMENT OF STEVENS & LEE, P.C.
                    PURSUANT TO BANKRUPTCY RULE 2019

         Pursuant to Federal Rule of Bankruptcy Procedure 2019, Stevens & Lee, P.C. (“S&L”)

makes the following representations on its own behalf and on behalf of the lawyers and law firms

identified below with whom S&L is associated in these bankruptcy cases (“Co-counsel”):

         1.      S&L and its Co-counsel represent the following persons in their respective individual

and putative capacities as proposed representatives of classes of privately insured parties who are

plaintiffs and proposed class representatives in their individual and representative capacities in suits

brought against Debtor-Defendant Purdue Pharma Inc. (together with its affiliate Debtors,

“Purdue”) and other affiliated and non-affiliated defendants, as set forth below (and with the class

members, collectively, the “Class Claimants”) in their 25 respective actions in the 25 states




1
 The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal Technologies
L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium Therapeutics
L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill Corp. (4591), Ophir
Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue Pharmaceutical Products
L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805), Button Land L.P. (7502),
Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes Pharmaceuticals L.P. (6166),
Rhodes Technologies (7143), UDF L.P. (0495), SVC Pharma L.P. (5717) and SVC Pharma Inc. (4014). The Debtors’
corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard, Stamford, CT 06901.



SL1 1642141v1 113572.00002
19-23649-rdd       Doc 1181     Filed 05/26/20 Entered 05/26/20 11:30:03           Main Document
                                            Pg 2 of 10


identified below (the “Class Actions”), all of which have been and remain stayed in connection with

In re National Prescription Opiate Litigation, No. 1:17-md-2804 (N.D. Ohio) (the “MDL”) :

       Ronald D. Stracener, F. Kirk Hopkins, Jordan Chu, Amel Eiland, Nadja Streiter, Michael
       Konig, Eli Medina, Barbara Rivers, Marketing Services of Indiana, Inc., Glenn Golden,
       Gretta Golden, Michael Christy, Edward Grace, Debra Dawsey, Darcy Sherman, Kimberly
       Brand, Lou Sardella, Michael Klodzinski, Kevin Wilk, Heather Enders, Jason Reynolds,
       MSI Corporation, Deborah Green-Kuchta, W. Andrew Fox, Dora Lawrence, Michael Lopez,
       and Zachary R. Schneider.

       2.       Plaintiff Ronald D. Stracener seeks to hold Purdue accountable for the economic

harm it has imposed on Alabama purchasers of private health insurance, in the action Stracener v.

Purdue Pharma, L.P., et. al., No. 19-cv-86 (S.D. Ala.).

       3.       Plaintiff F. Kirk Hopkins seeks to hold Purdue accountable for the economic harm it

has imposed on Arizona purchasers of private health insurance, in the action Hopkins v. Purdue

Pharma, L.P., et. al., No. 18-cv-2646 (D. Ariz).

       4.       Plaintiff Jordan Chu seeks to hold Purdue accountable for the economic harm it has

imposed on California purchasers of private health insurance, in the action Chu v. Purdue Pharma,

L.P., et. al., No. 18-cv-2576 (N.D. Cal.).

       5.       Plaintiff Amel Eiland seeks to hold Purdue accountable for the economic harm it has

imposed on Colorado purchasers of private health insurance, in the action Eiland v. Purdue

Pharma, L.P., et. al., No. 18-cv-46283 (D. Colo.).

       6.       Plaintiff Nadja Streiter seeks to hold Purdue accountable for the economic harm it

has imposed on Connecticut purchasers of private health insurance, in the action Streiter v. Purdue

Pharma, L.P., et. al., No. 18-cv-1425 (D. Conn.).

       7.       Plaintiff Michael Konig seeks to hold Purdue accountable for the economic harm it

has imposed on Florida purchasers of private health insurance, in the action Konig v. Purdue

Pharma, L.P., et. al., No. 18-cv-61960 (S.D. Fla.).


                                                   -2-
SL1 1642141v1 113572.00002
19-23649-rdd       Doc 1181     Filed 05/26/20 Entered 05/26/20 11:30:03            Main Document
                                            Pg 3 of 10


       8.       Plaintiff Eli Medina seeks to hold Purdue accountable for the economic harm it has

imposed on Idaho purchasers of private health insurance, in the action Medina v. Purdue Pharma,

L.P., et. al., No. 18-cv-369 (D. Idaho).

       9.       Plaintiff Barbara Rivers seeks to hold Purdue accountable for the economic harm it

has imposed on Illinois purchasers of private health insurance, in the action Rivers v. Purdue

Pharma, L.P., et. al., No. 18-cv-3116 (N.D. Ill.).

       10.      Plaintiff Marketing Services of Indiana, Inc. seeks to hold Purdue accountable for the

economic harm it has imposed on Indiana purchasers of private health insurance, in the action

Marketing Services of Indiana, Inc. v. Purdue Pharma, L.P., et. al., No. 18-cv-2778 (S.D. Ind.).

       11.      Plaintiffs Glenn Golden, Gretta Golden and Michael Christy seek to hold Purdue

accountable for the economic harm it has imposed on Louisiana purchasers of private health

insurance, in the action Golden et. al. v. Purdue Pharma, L.P., et. al., No. 19-cv-1048 (E.D. La.).

       12.      Plaintiff Edward Grace seeks to hold Purdue accountable for the economic harm it

has imposed on Massachusetts purchasers of private health insurance, in the action Grace v. Purdue

Pharma, L.P., et. al., No. 18-cv-10857 (D. Mass.).

       13.      Plaintiff Deborah Dawsey seeks to hold Purdue accountable for the economic harm it

has imposed on Michigan purchasers of private health insurance, in the action Dawsey v. Purdue

Pharma, L.P., et. al., No. 19-cv-94 (W.D. Mich.).

       14.      Plaintiff Darcy Sherman seeks to hold Purdue accountable for the economic harm it

has imposed on Minnesota purchasers of private health insurance, in the action Sherman v. Purdue

Pharma, L.P., et. al., No. 18-cv-3335 (D. Minn.).

       15.      Plaintiff Kimberly Brand seeks to hold Purdue accountable for the economic harm it

has imposed on Missouri purchasers of private health insurance, in the action Brand v. Purdue

Pharma, L.P., et. al., No. 18-cv-653 (W.D. Mo.).

                                                 -3-
SL1 1642141v1 113572.00002
19-23649-rdd       Doc 1181     Filed 05/26/20 Entered 05/26/20 11:30:03          Main Document
                                            Pg 4 of 10


       16.      Plaintiff Lou Sardella seeks to hold Purdue accountable for the economic harm it has

imposed on New Jersey purchasers of private health insurance, in the action Sardella v. Purdue

Pharma, L.P., et. al., No. 18-cv-8706 (D.N.J.).

       17.      Plaintiff Michael Klodzinski seeks to hold Purdue accountable for the economic

harm it has imposed on New York purchasers of private health insurance, in the action Klodzinski v.

Purdue Pharma, L.P., et. al., No. 18-cv-3927 (S.D.N.Y.).

       18.      Plaintiff Kevin Wilk seeks to hold Purdue accountable for the economic harm it has

imposed on North Carolina purchasers of private health insurance, in the action Wilk v. Purdue

Pharma, L.P., et. al., No. 18-cv-181 (E.D.N.C.).

       19.      Plaintiff Heather Enders seeks to hold Purdue accountable for the economic harm it

has imposed on Ohio purchasers of private health insurance, in the action Enders v. Purdue

Pharma, L.P., et. al., No. 19-cv-448 (S.D. Ohio).

       20.      Plaintiff Jason Reynolds seeks to hold Purdue accountable for the economic harm it

has imposed on Oregon purchasers of private health insurance, in the action Reynolds v. Purdue

Pharma, L.P., et. al., No. 18-cv-1911 (D. Or.).

       21.      Plaintiff MSI Corporation seeks to hold Purdue accountable for the economic harm it

has imposed on Pennsylvania purchasers of private health insurance, in the action MSI Corp. v.

Purdue Pharma, L.P., et. al., No. 18-cv-1109 (W.D. Pa.).

       22.      Plaintiff Deborah Green-Kuchta seeks to hold Purdue accountable for the economic

harm it has imposed on South Dakota purchasers of private health insurance, in the action Green-

Kuchta v. Purdue Pharma, L.P., et. al., No. 18-cv-4132 (D.S.D.).

       23.      Plaintiff W. Andrew Fox seeks to hold Purdue accountable for the economic harm it

has imposed on Tennessee purchasers of private health insurance, in the action Fox v. Purdue

Pharma, L.P., et. al., No. 18-cv-194 (E.D. Tenn.).

                                                   -4-
SL1 1642141v1 113572.00002
19-23649-rdd         Doc 1181       Filed 05/26/20 Entered 05/26/20 11:30:03                   Main Document
                                                Pg 5 of 10


        24.      Plaintiff Dora Lawrence seeks to hold Purdue accountable for the economic harm it

has imposed on Texas purchasers of private health insurance, in the action Lawrence v. Purdue

Pharma, L.P., et. al., No. 18-cv-2889 (S.D. Tex.).

        25.      Plaintiff Michael Lopez seeks to hold Purdue accountable for the economic harm it

has imposed on Utah purchasers of private health insurance, in the action Lopez v. Purdue Pharma,

L.P., et. al., No. 18-cv-719 (D. Utah).

        26.      Plaintiff Zachary R. Schneider seeks to hold Purdue accountable for the economic

harm it has imposed on Wisconsin purchasers of private health insurance, in the action Schneider v.

Purdue Pharma, L.P., et. al., No. 19-cv-611 (E.D. Wis.).

        27.      S&L and its Co-counsel also represent the following persons in their respective

individual and putative capacities as proposed representatives of classes of privately insured parties

who are plaintiffs and proposed class representatives in their individual and representative

capacities in suits originally brought against Purdue and other affiliated and non-affiliated

defendants, as set forth below in their three (3) respective actions in the three (3) states identified

below, all of which have been and remain stayed in connection with the MDL, the automatic stay

and Order Pursuant To 11 U.S.C. § 105(a) Granting, In Part, Motion For A Preliminary Injunction

(Adv. Pro. Docket No. 82), entered in the Adversary Proceeding styled Purdue Pharma L.P., et al.

v. Commonwealth of Massachusetts, et al., Adv. Pro. No. 19-08289. 2

        28.      Plaintiff William Taylor seeks to eventually hold Purdue accountable for the

economic harm it has imposed on Kansas purchasers of private health insurance, in the action

Taylor v. Purdue Pharma, L.P., et. al., No. 19-cv-02596 (D. Kansas).




2
 By agreement with Debtors’ counsel, amended complaints that do not name the Purdue Debtors will be filed in these
class actions.
                                                        -5-
SL1 1642141v1 113572.00002
19-23649-rdd       Doc 1181       Filed 05/26/20 Entered 05/26/20 11:30:03           Main Document
                                              Pg 6 of 10


        29.     Plaintiff William Stock seeks to eventually hold Purdue accountable for the

economic harm it has imposed on Oklahoma purchasers of private health insurance, in the action

Stock v. Purdue Pharma, L.P., et. al., No. 19-cv-00526 (N.D. Okla.).

        30.     Plaintiff Al Marino, Inc. seeks to eventually hold Purdue accountable for the

economic harm it has imposed on West Virginia purchasers of private health insurance, in the

action Al Marino, Inc. v. Purdue Pharma, L.P., et. al., No. 19-cv-00723 (S.D. West Va.).

        31.     S&L and its Co-counsel also represent Eric Hestrup; Dr. Hestrup is the lead class

claimant in a nationwide class action complaint in the United States District Court for the Northern

District of Illinois, Hestrup v. Mallinckrodt PLC, et al., Case No. 19-cv-08453 (“Hestrup

Complaint”). As explained in paragraph 41 of the Hestrup Complaint, Purdue was not named as a

defendant therein because of the automatic stay and the injunctive relief granted by the Bankruptcy

Court. The Hestrup Complaint was subsequently transferred to the MDL and all proceedings in

connection therewith are currently stayed.

        32.     None of these plaintiffs has any “disclosable economic interest” other than as

disclosed in the preceding paragraphs.

        33.     Other than as disclosed herein, S&L does not currently represent or claim to

represent any other entity with respect to the Debtors’ cases, and does not hold any claim against or

interest in the Debtors or their estates.

        34.     Certain of the Co-counsel do represent other entities in actions also currently stayed

in connection with the MDL. They and the parties they represent are identified in the attached

Exhibit A.

        35.     The undersigned hereby certifies that this amended verified statement is true and

accurate to the best of his knowledge, information and belief, and subject to the penalties for perjury

provided for in 28 U.S.C. § 1746. S&L reserves its right to further revise, amend and/or

                                                  -6-
SL1 1642141v1 113572.00002
19-23649-rdd       Doc 1181     Filed 05/26/20 Entered 05/26/20 11:30:03             Main Document
                                            Pg 7 of 10


supplement this amended verified statement as may be necessary or appropriate. This statement is

provided without prejudice to the right of S&L and its clients to file any further statements, claims,

adversary complaints, documents, notices or pleadings in these chapter 11 cases.

 Dated: May 26, 2020                          Respectfully submitted,

                                              /s/ Nicholas F. Kajon
                                              Nicholas F. Kajon
                                              nfk@stevenslee.com
                                              Constantine D. Pourakis
                                              cp@stevenslee.com
                                              Stevens & Lee, P.C.
                                              485 Madison Avenue, 20th Floor
                                              New York, NY 10022
                                              Telephone: (212) 319-8500
                                              Fax: (212) 319-8505

                                              James Young (admitted pro hace vice)
                                              jyoung@ForThePeople.com
                                              Morgan & Morgan, P.A.
                                              Complex Litigation Group
                                              76 S. Laura St., Suite 1100
                                              Jacksonville, FL 32202
                                              Tel: 904.361.0012

                                              Juan R. Martinez (admitted pro hac vice)
                                              juanmartinez@ForThePeople.com
                                              Morgan & Morgan, P.A.
                                              Complex Litigation Group
                                              201 N. Franklin Street, 7th Floor
                                              Tampa, Florida 33602
                                              Tel: 813.223.5505

                                              Attorneys for Eric Hestrup, Ronald D. Stracener, F.
                                              Kirk Hopkins, Jordan Chu, Amel Eiland, Nadja
                                              Streiter, Michael Konig, Eli Medina, Barbara Rivers,
                                              Marketing Services of Indiana, Inc., Glenn Golden,
                                              Gretta Golden, Michael Christy, Edward Grace,
                                              Debra Dawsey, Darcy Sherman, Kimberly Brand, Lou
                                              Sardella, Michael Klodzinski, Kevin Wilk, Heather
                                              Enders, Jason Reynolds, MSI Corporation, Deborah
                                              Green-Kuchta, W. Andrew Fox, Dora Lawrence,
                                              Michael Lopez, Zachary R. Schneider, William Taylor,
                                              William Stock and Al Marino, Inc., and the Putative
                                              Classes

                                                 -7-
SL1 1642141v1 113572.00002
      19-23649-rdd           Doc 1181   Filed 05/26/20 Entered 05/26/20 11:30:03        Main Document
                                                    Pg 8 of 10



                                         CERTIFICATE OF SERVICE

                The undersigned certifies that on May 26, 2020, he caused a true copy of the foregoing

       SECOND AMENDED VERIFIED STATEMENT OF STEVENS & LEE, P.C. PURSUANT TO

       BANKRUPTCY RULE 2019 to be served electronically upon all parties in interest through the

       Court’s CM/ECF System and pursuant to the Order Establishing Certain Notice, Case

       Management, and Administrative Procedures.

                                                            /s/ Nicholas F. Kajon

                                                            Nicholas F. Kajon




SL1 1642141v1 113572.00002
      19-23649-rdd           Doc 1181     Filed 05/26/20 Entered 05/26/20 11:30:03                     Main Document
                                                      Pg 9 of 10



                                                           Exhibit A

                                                    Co-counsel Actions

       Morgan & Morgan has filed the following action:

       Hestrup v. Mallinckrodt PLC, et al., Case No. 19-cv-08453 (United States District Court for the
       Northern District of Illinois)3

       Martin v. Purdue Therapeutics, Inc., CV 2018-013354 (Maricopa County).

       Morgan & Morgan has filed actions against either or both Purdue Pharma, Inc. and Purdue
       Therapeutics, Inc. on behalf of the following:

       Oklahoma
       The County Commission of Mayes County
       The County Commission of Rogers County
       The County Commission of Nowata County
       The County Commission of Creek County
       The County Commission of Washington County
       The County Commission of Okmulgee County

       Kansas:
       The County Commission of Crawford County
       The County Commission of Neosho County

       West Virginia:
       Town of Kermit
       City of Welch
       Town of West Hamlin
       McDowell County
       Clay County
       Lincoln County
       Mercer County
       Town of Chapmanville
       Mingo County
       Town of Chapmanville
       Town of Hamlin
       City of Williamson
       Town of Gilbert:


       3
        Purdue was not named as a defendant therein because of the automatic stay and the injunctive relief granted by the
       Bankruptcy Court. The Hestrup Complaint was subsequently transferred to the MDL and all proceedings in
       connection therewith are currently stayed.
SL1 1642141v1 113572.00002
      19-23649-rdd           Doc 1181   Filed 05/26/20 Entered 05/26/20 11:30:03   Main Document
                                                   Pg 10 of 10



       Missouri:
       City of Springfield

       Florida:
       City of Deerfield Beach
       City of Hallandale Beach
       City of Pembroke Pines
       City of Miramar
       City of Lauderhill
       City of Ft. Lauderdale
       Monroe County




SL1 1642141v1 113572.00002
